DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities: 
Claims 16-18 depend from claim 1 and should probably depend from claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jenicek et al. 2021/0310593.
In regard to claim 1, Jenicek et al. discloses a piping system (“for an air conditioner” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The piping system of Jenicek et al. is capable of being used for an air conditioner and is therefore deemed to anticipate the intended use limitation of the claim), comprising:
a refrigerant pipe 2 made of a plastic material and arranged along a predetermined air conditioning piping arrangement line;
a first flange member 13 made of a plastic material and configured to interconnect the refrigerant pipe 2 to parts constituting an air conditioning system;
wherein the first flange member is laser fused to the refrigerant pipe (see paragraph 16).
In regard to claim 2, wherein the refrigerant pipe 2 is made of a laser-absorbing plastic material , and the first flange member is made of a laser- transmitting plastic material so that, in a state in which one end portion of the refrigerant pipe is press-inserted into the first flange member, energy of a laser transmitted and emitted from the outside of the first flange member is absorbed by the refrigerant pipe (see paragraph 16).
In regard to claim 8, Jenicek et al. discloses a piping system (“for an air conditioner” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The piping system of Jenicek et al. is capable of being used for an air conditioner and is therefore deemed to anticipate the intended use limitation of the claim), comprising:
a refrigerant pipe 2 made of a plastic material and arranged along a predetermined air conditioning piping arrangement line; and
a second flange member 13 made of a plastic material and configured to interconnect between the refrigerant pipes;
wherein the second flange member 13 is laser fused to the refrigerant pipe 2 (see paragraph 16).
In regard to claim 9, wherein the refrigerant pipe 2 is made of a laser-absorbing plastic material , and the first flange member is made of a laser- transmitting plastic material so that, in a state in which one end portion of the refrigerant pipe is press-inserted into the first flange member, energy of a laser transmitted and emitted from the outside of the first flange member is absorbed by the refrigerant pipe (see paragraph 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenicek et al. in view of Barden et al. 2010/0116480.
Regarding claims 3, 10 and 17, Jenicek et al. discloses a local portion 2 of the pipe is 
bendable (see fig. 1) and also discloses aa fitting with an end 3 for attaching to an adjacent member, but does not disclose the specific structure of the adjacent member.  Barden et al. teaches that attaching ends of similar types of fittings to flexible hoses 30 is common and well known in the art (see fig. 4 of Barden et al.).  Therefore it would have been obvious to one of ordinary skill in the art to attach the end 3 of Jenicek et al. to a flexible hose, as taught by Barden et al.
Claim(s) 4-7, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenicek et al. in view of Ueki et al. 2008/0315457.
In regard to claim 4, Jenicek et al. discloses a 
a hollow body;
an inner pipe 10 extending from one side portion of the hollow body in an axial 
direction;
an outer pipe 14 extending from the one side portion of the hollow body in the axial direction and having a diameter that is greater than a diameter of the inner pipe 10;
a connection pipe 3 extending from the other side portion of the hollow body in the axial direction to be engaged with parts of the air conditioning system; and
wherein a separation space between the inner pipe 10 and the outer pipe 14 is formed as a pipe engagement space into which the refrigerant pipe is press-inserted, and, after the refrigerant pipe is press-inserted into the pipe engagement space, energy of a laser transmitted and emitted from the outside of the outer pipe is absorbed into the refrigerant pipe so that the refrigerant pipe is laser-fused into the pipe engagement space (see paragraph 16).
Jenicek et al. discloses the hollow body as having a flange member 12 formed on an outer 
diameter portion of the hollow body, for connecting the hollow body at its place of use (see paragraph 30), but does not disclose providing the flange with a mounting hole.  
	Ueki et al. teaches that it is common and well known in the art to provide similar types of fittings 20 with a flange 23a that includes a mounting hole, in order to more easily secure the fitting at its place of use.  Therefore it would have been obvious to one of ordinary skill in the art to modify the flange of Jenicek et al. to include a mounting hole, as taught by Ueki et al., in order to more easily secure the fitting to a mounting structure.
In regard to claim 5, wherein an inclined guide surface 15 having an expanded pipe cross section for press-inserting guidance of the refrigerant pipe 2 is formed on an outer diameter portion of a distal end of the inner pipe and an inner diameter portion 15 of a distal end of the outer pipe.
In regard to claim 6, wherein a chip storage groove 5 is further formed at an inner proximal end portion of the pipe engagement space to store chips which are generated during laser fusing.
In regard to claim 7, wherein a hollow metal insert (23B of Ueki et al.) is forcibly press-inserted into the mounting hole of the cradle end.
In regard to claim 11, Jenicek et al. in view of Ueki et al. 2008/0315457 discloses a 
fitting with a socket end and a spigot end, but does not disclose a fitting with two socket ends.  Kesterman et al. teaches that it is common and well known in the art to provide a similar type of fitting with either a spigot and socket end (see fig. 5C) or a fitting with two socket ends (see fig. 12).  Therefore it would have been obvious to one of ordinary skill in the art to modify the fitting of Jenicek et al. in view of Ueki et al. 2008/0315457 to include two socket ends because inasmuch as Kesterman et al. disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 12, wherein an inclined guide surface 15 having an expanded pipe cross section for press-inserting guidance of the refrigerant pipe 2 is formed on an outer diameter portion of a distal end of the inner pipe and an inner diameter portion 15 of a distal end of the outer pipe.
In regard to claim 13, wherein a chip storage groove 5 is further formed at an inner proximal end portion of the pipe engagement space to store chips which are generated during laser fusing.
In regard to claim 14, wherein a hollow metal insert (23B of Ueki et al.) is forcibly press-inserted into the mounting hole of the cradle end.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenicek et al. 2021/0310593.
In regard to claim 1, Jenicek et al. discloses a piping system (“for an air conditioner” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The piping system of Jenicek et al. is capable of being used for an air conditioner and is therefore deemed to anticipate the intended use limitation of the claim), comprising:
a refrigerant pipe 2 made of a plastic material and arranged along a predetermined air conditioning piping arrangement line;
a first flange member 13 made of a plastic material and configured to interconnect the refrigerant pipe 2 to parts constituting an air conditioning system;
wherein the first flange member is laser fused to the refrigerant pipe (see paragraph 16), but does not disclose providing the second end of the pipe with a similar second flange.
However, it would have been obvious to one of ordinary skill in the art to provide both ends of the pipe of Jenicek et al. with a flange 13 because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenicek et al. in view of Ueki et al. 2008/0315457.
In regard to claim 18, Jenicek et al. discloses a 
a hollow bodies with an inner pipe 10 extending from one side portion of the hollow body 
in an axial direction;
an outer pipe 14 extending from the one side portion of the hollow body in the axial direction and having a diameter that is greater than a diameter of the inner pipe 10;
a connection pipe 3 extending from the other side portion of the hollow body in the axial direction to be engaged with parts of the air conditioning system; and
wherein a separation space between the inner pipe 10 and the outer pipe 14 is formed as a pipe engagement space into which the refrigerant pipe is press-inserted, and, after the refrigerant pipe is press-inserted into the pipe engagement space, energy of a laser transmitted and emitted from the outside of the outer pipe is absorbed into the refrigerant pipe so that the refrigerant pipe is laser-fused into the pipe engagement space (see paragraph 16).
Jenicek et al. discloses the hollow bodies as having a flange member 12 formed on an 
outer diameter portion of the hollow body, for connecting the hollow body at its place of use (see paragraph 30), but does not disclose providing the flange with a mounting hole.  
	Ueki et al. teaches that it is common and well known in the art to provide similar types of fittings 20 with a flange 23a that includes a mounting hole, in order to more easily secure the fitting at its place of use.  Therefore it would have been obvious to one of ordinary skill in the art to modify the flanges of Jenicek et al. to include a mounting hole, as taught by Ueki et al., in order to more easily secure the fitting to a mounting structure.
In regard to claim 19, wherein an inclined guide surface 15 having an expanded pipe cross section for press-inserting guidance of the refrigerant pipe 2 is formed on an outer diameter portion of a distal end of the inner pipe and an inner diameter portion 15 of a distal end of the outer pipe.
In regard to claim 20, wherein a chip storage groove 5 is further formed at an inner proximal end portion of the pipe engagement space to store chips which are generated during laser fusing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mezzalira, Chen, Peng, Laule, Tilders, Zhou, Machynak, You, Kesler, Kulik, Choi, Currey, Abe, Shinohara and Choi ’088 disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679